Citation Nr: 0502808	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-45 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an effective date earlier than March 8, 
2001, for assignment of a rating of total disability based 
upon individual unemployability (TDIU) due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in August 1996 and April 2002.  By the August 1996 
rating decision, the RO held, in part, that the veteran had 
not submitted new and material evidence to reopen the 
previously denied claim of service connection for a back 
disability.  In an August 2000 decision, the Board reopened 
this claim, but found that additional development was 
necessary regarding the underlying claim of service 
connection.  By the April 2002 rating decision, the RO 
assigned a TDIU rating, effective March 8, 2001.

The record reflects that in March 2003, the Board ordered 
additional development in this case, which was completed by 
the Board's Evidence Development Unit (EDU).  Prior to May 1, 
2003, the Board's regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, a Board Member or panel of Members 
could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (2002).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Consequently, the Board remanded the 
case in October 2003 for the RO to review the additional 
evidence obtained by the EDU, as well as to accord the 
veteran a VA medical examination in conjunction with his low 
back claim.  Thereafter, the veteran underwent a VA spine 
examination in March 2004, and the RO promulgated a 
Supplemental Statement of the Case (SSOC) in September 2004 
which readjudicated the claims based upon a review of all 
evidence of record.  Accordingly, the Board finds that the RO 
substantially complied with the October 2003 remand 
directives, and that a new remand is not required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current low back 
disorder is causally related to his active service.

3.  A March 2003 Board decision determined that the veteran 
was not entitled to a rating in excess of 50 percent for his 
PTSD for the period prior to December 5, 1995; that he was 
not entitled to a rating in excess of 70 percent for the 
period beginning in January 28, 1997; and that he was not 
demonstrably unable to obtain or retain unemployment due to 
his PTSD alone.  Nothing in the record reflects the veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).

4.  In addition to his PTSD, the veteran's only service-
connected disability is residuals of a shrapnel wound to the 
medial aspect of the left lower thigh, evaluated as 
noncompensable (zero percent disabling) effective February 
27, 2001.

5.  The record does not reflect that the veteran's PTSD 
combined with his service-connected shrapnel wound residuals 
of the left lower thigh precludes him from obtaining and/or 
maintaining substantially gainful employment prior to March 
8, 2001.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  The March 2003 Board decision is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1100 (2002 & 2004).

3.  The veteran is not entitled to an effective date earlier 
than March 8, 2001, for the assignment of a TDIU rating.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.400, 4.16 (2004); Lapier v. Brown, 5 Vet. 
App. 215 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

As mentioned above, the low back claim which is the subject 
of this appeal originated with the August 1996 rating 
decision.  In short, it originated prior to the November 9, 
2000, enactment of the VCAA.  In Pelegrini the Court noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice" 
and proper subsequent VA process.  

Here, the record reflects that the veteran was sent 
correspondence in December 2002 which noted the enactment of 
the VCAA, as well as VA's enhanced duties to assist and 
notify.  Although this correspondence did not specifically 
refer to the issues currently on appeal, it does reflect that 
he was notified of the general provisions of the VCAA.  The 
veteran was also notified of these provisions by the March 
2003 Board decision.  

Further, correspondence was sent to the veteran in February 
2004 which specifically addressed the issues on appeal, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the veteran has been provided with copies of the 
appealed rating decisions, the respective SOCs, and multiple 
SSOCs which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and representative have had the opportunity to 
present evidence and argument in support of his claims, and 
it does not appear that he has identified the existence of 
any relevant evidence that is not of record.  Moreover, he 
has been accorded multiple VA medical examinations, including 
a VA spine examination in March 2004 which specifically 
addressed the etiology of his low back disorder.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

I.  Low Back Disorder

Background.  The veteran's service medical records reflect, 
in part, that he was treated in March 1970 for complaints of 
low back pain.  Examination of the back was normal except for 
muscle spasms on the right side. A medication, Robaxin, was 
prescribed.  Subsequent records from May 1970 note that he 
was treated for various complaints, including low back pain.  
He was again prescribed Robaxin.  Similarly, he was treated 
in September 1970 for complaints of pain in the back of one 
week's duration, and was prescribed Robaxin and aspirin.  
However, his spine was clinically evaluated as normal on his 
October 1971 separation examination.

Records dated in September 1984 reflect that the veteran was 
seen for a work examination, which was normal.  

Records from October 1987 reflect that the veteran was seen 
when he fell off his motorcycle, landed hard flat on his 
lower back and buttocks, and experienced considerable pain 
with no neurological symptoms.  When seen about 10 days after 
the accident there was mild guarding of the back, and X-rays 
suggested anterior displacement of L5 on S1.

An October 1987 X-ray of the lumbar spine shows an 
abnormality at the level of L5-S1 which was thought to 
represent first degree spondylolisthesis with evidence of a 
defect of the pars interarticularis representing 
spondylolysis.  Mild degenerative changes at the level of L3 
and L4 with osteophyte formation were noted.

Private medical records dated in November 1992 note that the 
veteran reported that for the last few years he had had pain 
in the lower lumbar area which was worsened by lifting, being 
particularly active or positional changes.  A week earlier he 
had experienced pain and tingling in his right anterior thigh 
and back pain while pulling a 100-pound chain at work.  He 
spent most of the following day in bed.  X-rays had showed 
spondylolisthesis at L5-S1, with some L5-S1 disc space 
narrowing since 1987.  The overall assessment was low back 
pain probably secondary to spondylolisthesis.  Subsequent 
records continue to show treatment for low back pain, to 
include numerous references to worsening low back pain due to 
known spondylolisthesis and suspected spinal stenosis.

The veteran underwent a magnetic resonance imaging scan (MRI) 
of the lumbar spine in August 1995 which showed Grade I 
spondylolisthesis at L5-S1 as well as degenerative disc 
disease at multiple levels.

The veteran underwent a VA general medical examination in 
July 1995, at which he reported that he had lost his job as 
an electrician in 1993 because of a back injury.  He also 
reported that he had hurt his back on the job but that his 
employers did not have workman's compensation and that he had 
been unable to work since then.  Diagnoses following 
examination included subjective low back pain, 
spondylolisthesis, and history of lumbar spinal stenosis.

In February 2001, the veteran underwent a VA general medical 
examination, at which the examiner noted that the claims file 
was available and had been reviewed.  Among other things, the 
veteran reported that during  his active service he used to 
unload ammunition from trucks, and that he sustained injuries 
to his back and left thigh when a mortar shell exploded while 
stationed in Vietnam.  However, he also denied chronic low 
back pain which was exacerbated by the mortar shell explosion 
and the nature of his job in the military where he unloaded 
ammunition from trucks.  Diagnoses following examination 
included history of chronic low back pain most likely 
secondary to degenerative joint disease of the lumbosacral 
spine.

In a subsequent May 2001 VA general medical examination, 
which was conducted by the same examiner as in February 2001, 
it was noted that the medical record was available and 
reviewed, but that the claims file was not available.  
Further, it was noted the veteran related that his back pain 
was due to the nature of his job in the military, when he 
used to unload ammunition from trucks.  He reported that his 
back pain started while he was in the service.  However, 
there was no significant history of trauma or injury to the 
back.  Following examination, the examiner reiterated that 
the veteran had a history of chronic low back pain most 
likely secondary to degenerative joint disease of the 
lumbosacral spine.  Moreover, the examiner stated that it was 
very subjective to correlate his current degenerative joint 
disease - which was an age related process taking several 
years - with the veteran's report that he had been having 
back pain since 1970 while in the service.  The examiner 
noted that the veteran did not have any X-ray or follow-up 
from that time, and that it was very subjective to correlate 
this chronic low back pain to his job of unloading ammunition 
from a truck.

At the March 2004 VA spine examination, the examiner noted 
that the claims file had been reviewed.  Diagnoses following 
examination were intervertebral disc disease with 
spondylosis, including a grade 1 retrolisthesis at L4 on L5, 
as well as end plate osteophyte formation; Grade 1 to grade 2 
antral listhesis of L5 on S1; and intervertebral disc 
syndrome by history.  Further, the examiner stated that, in 
his professional opinion, the back pain treated in March, 
May, and September 1970 was not the origin of the current 
spine conditions of the veteran.  In support of this opinion, 
the examiner noted that intervertebral disc disease was 
typically thought to represent a cumulative effect of aging.  
The examiner also stated that intervertebral disc disease was 
felt to be in part related to poor posture control, 
repetitive bending, prolonged sitting, lifting and other 
activities of position in the lumbar spine, and flexion for 
prolonged periods of time such as mining.  With respect to 
the grade 1-2 antral listhesis or spinal listhesis of L5 on 
S1, the examiner stated that without specific history of 
spinal trauma such as a fall from height, motor vehicle 
accident, or significant blunt trauma, that it was typically 
thought that this condition was most frequently associated 
with developmental spine problems in the teen years, 
particularly in patients who engage in repetitive flexion and 
extension of the spine, such as football down lineman and 
dance.  The examiner further opined that this probably had a 
genetic component that made these patients more susceptible 
to this problem.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the veteran was treated for 
complaints of low back pain during service.  However, his 
spine was clinically evaluated as normal at the time of his 
October 1971 separation examination.  Further, the first 
post-service medical evidence of a chronic back disorder 
appears to be in 1987 following a motorcycle injury.  The 
Court has held that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) 

The Board also notes that the May 2001 general medical 
examiner stated that it was very subjective to correlate the 
veteran's current degenerative joint disease - which was an 
age related process taking several years - with his report 
that he had been having back pain since 1970 while in the 
service.  Although it is the defined and consistently applied 
policy of VA to resolve all reasonable doubt in favor of the 
veteran, the regulations specify that "reasonable doubt" is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
Simply put, an award of service connection may not be based 
on resort to speculation or remote possibility.  See also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

The Board further notes that the March 2004 VA spine 
examination was conducted for the specific purpose of 
addressing the etiology of the veteran's current low back 
disorder.  As detailed above, the examiner concluded that the 
current disability was not related to service.  Since this 
opinion was based upon both an examination of the veteran, as 
well as a review of all the records in the claims file, the 
Board concludes that it is entitled to the most weight in the 
instant case.  Moreover, no competent medical opinion is of 
record which refutes the examiner's opinion.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a low back disorder, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

II.  TDIU

By the April 2002 rating decision, the RO, among other 
things, assigned a TDIU effective March 18, 2001.  The 
veteran appealed, contending that he was entitled to an 
earlier effective date as he had been unemployed for many 
years prior to that time.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R.  3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

In the instant case, the Board finds that the veteran is not 
entitled to an effective date earlier than March 18, 2001, 
for the assignment of his TDIU rating. 

The Board acknowledges that the veteran has been unemployed 
prior to March 18, 2001.  In fact, a December 1996 Social 
Security Administration (SSA) Administrative Law Judge (ALJ) 
found that he was entitled to disability benefits beginning 
November 24, 1994, and that he had not performed any 
substantial activity since that date.  However, the SSA's 
focus is not the same as that of the Board in this inquiry.  
The ALJ decision reflects that its determination was based 
upon the severity of the veteran's low back disorder.  For 
the reasons stated above, the Board has concluded that 
service connection is not warranted for this disability.  As 
an award of a TDIU rating is based solely on the impact of 
service-connected disabilities, the veteran's low back 
disorder it is not for consideration in determining the 
effective date thereof.  

Prior to March 18, 2001, the veteran's only service-connected 
disabilities were his PTSD and his residuals of a shrapnel 
wound to the medial aspect of the left lower thigh.  However, 
service connection has only been in effect for the left thigh 
shrapnel wound residuals since February 27, 2001.  Further, a 
thorough review of the medical evidence does not indicate 
that these residuals preclude the veteran from obtaining or 
maintaining substantially gainful employment, even when 
combined with his service-connected PTSD.  This finding is 
supported, in part, by the fact that the left thigh shrapnel 
wound residuals are evaluated as noncompensable; i.e., zero 
percent disabling.

The Board notes that the veteran has indicated he has been 
unemployable for many years due to his PTSD.  However, a 
March 2003 Board decision determined that the veteran was not 
entitled to a rating in excess of 50 percent for his PTSD for 
the period prior to December 5, 1995; that he was not 
entitled to a rating in excess of 70 percent for the period 
beginning in January 28, 1997.  More importantly, this 
decision made a specific finding that the veteran was not 
entitled to a 100 percent rating under 38 C.F.R. § 4.16(c) 
because it has not been shown that his PTSD precluded him 
from following a substantially gainful occupation.  Rather, 
it was the veteran's PTSD combined with his back disability 
that prevented him from following a substantially gainful 
occupation.  In short, this decision held that the veteran 
was not unemployable based upon his PTSD alone.  Nothing in 
the record reflects the veteran appealed this decision to the 
Court.  Thus, this decision is final and cannot be 
readjudicated on the same factual basis absent a finding of 
clear and unmistakable error (CUE).  38 U.S.C.A. §§ 7104, 
7105.

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993); see 
also 38 C.F.R. §§ 20.1403, 20.1404.  In the instant case, the 
veteran has not specifically raised the issue of CUE in the 
Board's March 2003 decision.  Thus, the Board has no 
authority to address this issue at this time.

In summary, there is no indication that the veteran's 
service-connected left thigh shrapnel residuals - which has 
only been in effect since February 2001 - has any impact upon 
his ability to maintain or obtain substantially gainful 
employment 
even when combined with his PTSD; and the Board is precluded 
at this time from addressing the issue of entitled to a TDIU 
prior to March 18, 2001, based upon his PTSD alone as it is 
the subject of a final Board decision in March 2003.  
Moreover, even if the veteran had submitted additional 
evidence since the March 2003 Board decision regarding the 
severity of his PTSD prior to March 18, 2001, the Court held 
in Lapier v. Brown, 5 Vet. App. 215 (1993) that, even 
assuming the presence of new and material evidence, reopening 
of a claim of entitlement to an earlier effective date under 
38 C.F.R. § 3.156 cannot result in the actual assignment of 
an earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a);
38 C.F.R. § 3.400(q)(1)(ii); see also Leonard v. Principi, 17 
Vet. App. 447, 451 (2004).  

For the reasons stated above, the Board concludes that there 
is no legal basis upon which to assign an effective date 
earlier than March 18, 2001, for the veteran's TDIU.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an effective date earlier than March 8, 2001, 
for assignment of a TDIU rating is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


